. r-s. ~-\·.
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Pagel ofl
                                                                                                                                                                     -
                                                                                                                                                                     !)
                                                                                                                                                                     /


                                            UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                            V.                                                   (For Offenses Committed On or After November 1, 1987)


                       Jose Angel Baldenebro-Duarte                                              Case Number: 3:19-mj-23587

                                                                                                Erik Richard
                                                                                                Defendant's Attorne


      REGISTRATION NO. 88723298
      THE DEFENDANT:                                                                                                              SEP O:I 2019
       1:8] pleaded guilty to count(s) _l_o_f.c.C.c.om:.:.2.pccla_in_t_ _ _ _ _ _ _ _ _ _+--Bl.l.:"F:··*:::--\::;--;&;:-!l--ts';jct;:Rt-·<;f:~f--·
                                                                                                                                           .e;::,:'7\·rr'"
                                                                                                                                                         ff,   --+
       0 was found guilty to count(s)                                                                                 SOUTH2R.N D!Sli'\IC"f 01' Cf\LW(l_~NIA
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                   Nature of Offense                                                                          Count Number(s)
      8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                1
       D The defendant has been found not guilty on count(s)
                                                                                      -------------------
       •       Count(s) - - - , - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                        /
                                     -~ TIME SERVED                                       D _ _ _ _ _ _ _ _ _ days

       l:8J Assessment: $10 WAIVED l:8J Fine: WAIVED
       l:8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Tuesday, September 3, 2019
                                                                                            Date oflmposition of Sentence


     Received
                    - --------
                    DUSM
                                                                                            IlifrlLQ.LOCK
                                                                                            UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                                     3:19-mj-23587
